On the Motion to Dismiss Appeal.
The opinion of the court was delivered by
Breaux, J.
Defendant and appellee moves to dismiss this appeal on the ground that, since the appeal was -taken, the plaintiff and appellant has acquiesced in the judgment rendered by voluntarily executing it In receiving two hundred and fifty dollars rent for the premises leased for the month of October, 1901. The receipt which defendant pleads as evidence of acquiescence shows on its face tha-t -the amount on rent account paid by defendant was received by plaintiff without prejudice to his right in the suit. Plaintiff was not committed by accepting the amount, for which defendant accepted a receipt containing a reservation of a right to prosecute the appeal as before mentioned.